Citation Nr: 1007747	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-25 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for bilateral 
astigmatism.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

6.  Entitlement to service connection for a skin disability 
of the back, claimed as shingles.

7.  Entitlement to service connection for hemorrhoids.

8.  Entitlement to service connection for gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to 
January 2007.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In December 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

At her December 2009 hearing, the Veteran withdrew her 
appeals of entitlement to service connection for bilateral 
knee degenerative joint disease and severe right ankle sprain 
with degenerative joint disease.  Regulations provide that an 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision by an appellant or by his or her 
authorized representative.  38 C.F.R. §§ 20.202, 20.204 
(2009).  Thus, as the withdrawals appear in the hearing 
transcript and have been reduced to writing, those claims 
have been properly withdrawn and are no longer before the 
Board.

The record reflects that the Veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.

The issues of entitlement to service connection for a skin 
disability of the back (claimed as shingles), hemorrhoids, 
and a gastrointestinal disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
of record demonstrates that the Veteran does not have a 
current diagnosis of hearing loss for purposes of 
establishing service connection.

2.  The Veteran's bilateral astigmatism is not a disability 
for which service connection may be awarded and has not been 
aggravated by service.

3.  It is at least as likely as not that the Veteran has 
tinnitus that is etiologically related to in-service noise 
exposure.

4.  The competent and probative evidence of record reflects 
that the Veteran has a current diagnosis of chronic sinusitis 
that originated during her military service.

5.  The competent and probative evidence of record reflects 
that the Veteran currently has carpal tunnel syndrome that 
originated during her military service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2009).

2.  The Veteran's bilateral astigmatism is not a disease that 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303(c), 4.9, 4.127 (2009). 

3.  Resolving doubt in favor of the Veteran, tinnitus was 
incurred as a result of her active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).

4.  Sinusitis was incurred as a result of the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).

5.  Bilateral carpal tunnel syndrome was incurred as a result 
of the Veteran's active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in April 2007 
in which the RO advised the appellant of the evidence needed 
to substantiate her service connection claims.  The appellant 
was also advised of her and VA's responsibilities under VCAA, 
to include what evidence should be provided by her and what 
evidence should be provided by VA.  This letter further 
advised the Veteran as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of her claims, pursuant to the Court's holding in 
Dingess, supra.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issues on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's service treatment records.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

In the case at hand, the Veteran underwent VA examinations in 
June 2007.  The Board finds that these opinions are adequate 
for the purpose of determining the claims of entitlement to 
service connection for hearing loss and sinusitis.  These 
examination reports reflect that the examiners reviewed the 
claims folder, including the Veteran's service treatment 
records.  During the examinations, the examiners elicited 
from the Veteran her history of complaints and symptoms and 
provided clinical findings detailing the examination results.  
As will be discussed below, the examiners also explained the 
rationale behind the conclusions drawn in both of these 
examination reports through citation to medical principles 
and the facts of the Veteran's case.  For these reasons, the 
Board concludes that the VA examination reports in this case 
provide adequate bases for a decision.

As will be discussed in greater detail below, the Board finds 
that a VA examination is not warranted for the astigmatism 
claim, as astigmatism itself is not a disability for which 
service connection can be granted and there is no competent 
evidence that the Veteran's astigmatism was aggravated by an 
in-service disease or injury to either eye.  In this regard, 
the Board recognizes that there are instances in which lay 
testimony can provide probative evidence so as to satisfy the 
requirements of McLendon.  For example, a lay person may be 
competent to offer testimony on certain medical matters, such 
as describing symptoms observable to the naked eye, or even 
diagnosing simple conditions such as a dislocated shoulder.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).   

It must be noted, however, that, in the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including 
astigmatism, even if visual acuity decreased in service, as 
this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c).  Thus, this is not an instance in which a 
mere decrease in visual acuity suggests an association 
between her astigmatism and her military service.  
Furthermore, there is no evidence of any physical trauma to 
the eye, and the Veteran has never pointed to any such 
injury.  Rather, she opines that her astigmatism was 
aggravated by reading computer screens in the military.  A 
lay person is not, however, competent to offer an opinion on 
complex medical questions, such as opining that her 
astigmatism was aggravated by reading computer screens.  
Therefore, this is not a case in which the Veteran's beliefs 
alone can serve to establish an association between her 
astigmatism and her military service so as to warrant VA 
examination.  See Jandreau, supra.

The Board also notes that the lack of an adequate VA 
examination for the carpal tunnel syndrome and tinnitus 
claims is not prejudicial to the Veteran because these claims 
are being granted herein.  

The evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss,  if such 
are shown to have been manifested to a compensable degree 
within one year after the veteran was separated from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Refractive errors of the eyes are congenital or developmental 
defects and not disease or injury within the meaning of 
applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the 
absence of superimposed disease or injury, service connection 
may not be allowed for refractive error of the eyes, 
including myopia, presbyopia, and astigmatism, even if visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection.  Id.  Thus, VA regulations 
specifically prohibit service connection for refractory 
errors of the eyes unless such defect was subjected to a 
superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 
55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may 
not be granted for defects of congenital, developmental or 
familial origin, unless the defect was subject to a 
superimposed disease or injury).

A.  Hearing Loss 

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

'[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.'  See Hensley, 
supra. 

According to the June 2007 VA audiological examination 
report, the Veteran's right ear auditory thresholds were 10, 
5, 0, 10, and 10 decibels at 500, 1000, 2000, 3000, or 4000 
Hertz, respectively, for an average of 6.25 decibels.  Her 
left ear auditory thresholds at the same frequencies were 10, 
10, 10, 15, and 10 decibels, for an average of 11.25 
decibels.  Her right and left ear speech recognition scores 
were each 96 percent.  The examiner gave no diagnosis because 
there was no pathology on which to render a diagnosis.

The Board thus finds that the Veteran does not have hearing 
loss in either ear that satisfies any of the thresholds 
listed in 38 C.F.R. § 3.385.  Specifically, none of the 
auditory thresholds from any of the relevant frequencies is 
above 40 decibels, three audio thresholds in neither ear are 
at or above 26 decibels, and the speech discrimination score 
in neither ear is less than 94 percent.  There are no 
contrary audiological results suggesting that she does 
satisfy the criteria of 38 C.F.R. § 3.385.  

The Veteran is competent to report difficulty hearing.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) 
(appellant competent to testify regarding symptoms capable of 
lay observation).  However, she is not competent to diagnose 
hearing loss as defined by VA regulations, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992), and the competent 
medical evidence does not show that she currently meets VA's 
requirements for a hearing loss disability.  Without a 
currently diagnosed disability, service connection for 
bilateral hearing loss may not be granted.  See Brammer, 
supra.

B.  Bilateral Astigmatism

The Veteran has requested service connection for bilateral 
astigmatism.  She contends this condition was aggravated by 
her having to read computer screens all day in service.  She 
reported that she has to get new prescriptions every couple 
of years.  

The Veteran's entrance examination report notes that she 
wears glasses and reports refractive error in both of her 
eyes.  The Veteran herself noted that she wears glasses on 
her March 1986 entrance medical history report.  Her service 
treatment records include a February 2001 eye examination 
that diagnoses refractive error, astigmatism in the left eye, 
and appears to diagnose compound hypermetropic astigmatism in 
the right eye.  A March 2002 periodic examination report 
notes that the Veteran should consult "optometry for 
refractive update."  While the Veteran's service treatment 
records do indicate that her vision decreased during service, 
they do not reflect that she ever sought treatment for a 
disease or injury to either eye during service.

As noted above, refractive errors of the eyes are congenital 
or developmental defects and not disease or injury within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9.  In the absence of superimposed disease or injury, 
service connection may not be allowed for refractive error of 
the eyes, including myopia, presbyopia, and astigmatism, even 
if visual acuity decreased in service, as this is not a 
disease or injury within the meaning of applicable 
legislation relating to service connection.  Id.  Thus, VA 
regulations specifically prohibit service connection for 
refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) 
(cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service 
connection may not be granted for defects of congenital, 
developmental or familial origin, unless the defect was 
subject to a superimposed disease or injury).

At her personal hearing, the Veteran testified that she has 
been told that her decreasing eyesight was because "My eyes 
are shaped wrong," and she did not contradict her 
representative's assertion that she "had no type of trauma 
or anything while you were in service to your eyes or 
anything, your head."  While she essentially alleges that 
eyestrain from reading computer screens aggravated her 
astigmatism (and possibly suggests that this aggravated the 
refractive error in her eyes), there is no competent evidence 
of record in support of this claim.  

As discussed above, there are instances in which lay 
testimony can provide probative evidence in medical matters.  
A lay person may be competent to offer testimony on certain 
medical matters, such as describing symptoms observable to 
the naked eye, or even diagnosing simple conditions such as a 
dislocated shoulder.  See Jandreau, 492 F.3d at 1377 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Pursuant to regulations, however, 
astigmatism is not considered a disease or injury for 
purposes of service connection, even if there is a decrease 
in visual acuity during service.  There must be evidence of a 
superimposed injury.  In this case, however, the Veteran has 
not pointed to any specific injury or physical trauma.  
Rather, she argues that reading computer screens in service 
caused her astigmatism to worsen.  A lay person is not, 
however, competent to offer an opinion on complex medical 
questions, such as opining that her astigmatism was 
aggravated by reading computer screens during military 
service.  Therefore, this is not a case in which the 
Veteran's beliefs alone can serve to establish any increase 
in any congenital or developmental defect of the Veteran's 
eyes or an association between any such increase and her 
military service.  See Jandreau, supra.  Thus, service 
connection for astigmatism based on in-service aggravation 
must be denied.

C.  Tinnitus

The Veteran has also claimed entitlement to service 
connection for tinnitus, which she essentially contends was 
incurred as a result of in-service noise exposure.  
Specifically, the Veteran has reported frequent exposure to 
loud alarms and squeals while working as a radioman in 
service.  She also cited exposure to loud air conditioner 
noise during her twenty years of military service.  

The Board notes that the Veteran's DD Form 214 indicates the 
Veteran had a primary specialty of transmission system 
technician for 6 years and 6 months; of career information 
program advisor for 8 years and 4 months; and of GSSSC-M 
system administrator for 9 years and 7 months.  The Board 
finds that her reported noise exposure is consistent with her 
verified conditions of service.  The Board also observes 
that, although the Veteran is a lay person, she is competent 
to report having been exposed to loud noise and experiencing 
ringing in her ears during service.  See Jandreau, supra.  
The Board also notes that there is no reason to doubt her 
credibility in that regard.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  The Board therefore finds that the Veteran 
suffered acoustic trauma during service.

The June 2007 VA examination report diagnoses bilateral 
tinnitus but is unable to give an etiology based on the 
absence of hearing loss in service.  Resolving benefit of the 
doubt in the Veteran's favor, the Board finds that service 
connection for tinnitus may be granted based on the Veteran's 
own competent, credible testimony of continuity of 
symptomatology since service.  The Board notes that the 
Veteran filed her initial claim two months following her 
separation from service, and that at that time she reported 
first experiencing tinnitus in 2000.  Her description of 
having been exposed to loud noises and having suffered 
ringing in her ears during service is competent and credible.  
Therefore, entitlement to service connection for tinnitus is 
granted. 

D.  Sinusitis

The Board also finds that entitlement to service connection 
for sinusitis is warranted.  A diagnosis of "chronic 
sinusitis" appears in the Veteran's service treatment 
records as early as May 1997, and service treatment records 
contain numerous instances of the Veteran's having sought 
treatment for sinusitis during service.  The Veteran reported 
on her March 1986 entrance medical history report that she 
had no medical history of sinusitis, and the March 1986 
enlistment medical examination report expressly states that 
the Veteran's sinuses were clinically normal upon entrance 
into service.  

The Veteran's September 2006 separation physical examination 
report diagnoses "chronic sinusitis."  The June 2007 QTC 
examination report notes "sinusitis present at bilateral 
maxillary sinus with tenderness" on examination and 
diagnoses chronic sinusitis.

In short, there is evidence of chronic sinusitis in service 
and at the present time, and there is evidence of continuity 
of symptomatology.  Therefore, service connection for 
sinusitis is granted.

E.  Bilateral Carpal Tunnel Syndrome

Service connection is also granted for bilateral carpal 
tunnel syndrome.  An October 2006 service treatment record 
reflects that the Veteran sought treatment for wrist pain and 
limitation of motion.  The impression was that the Veteran 
had a wrist sprain and that she could have early carpal 
tunnel syndrome.  Her September 2006 separation physical 
examination report also notes possible early carpal tunnel 
syndrome.

The Veteran testified as to the continuity of her 
symptomatology at her December 2009 hearing.  She also 
submitted an electromyogram/nerve conduction study showing 
compressive neuropathy of the median nerves of the wrists 
bilaterally, with the right side being more affected than the 
left.  The Board notes that carpal tunnel syndrome is defined 
as "a complex of symptoms resulting from compression of the 
median nerve in the carpal tunnel, with pain and burning or 
tingling paresthesias in the fingers and hand, sometimes 
extending to the elbow."  Dorland's Illustrated Medical 
Dictionary, 1812 (30th ed. 2003).

Based on the presence of a current disability that originated 
in service, entitlement to service connection for bilateral 
carpal tunnel syndrome is granted.




ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for bilateral astigmatism 
is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for sinusitis is granted.

Entitlement to service connection for bilateral carpal tunnel 
syndrome is granted.


REMAND

The Veteran has also claimed entitlement to service 
connection for a skin rash on the back that is claimed to be 
due to shingles, hemorrhoids, and a gastrointestinal 
disorder.  

As noted above, VA must provide a medical examination where 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  McLendon, supra.

At her December 2009 hearing, the Veteran reported that she 
has a scar on her back that bubbles and itches.  She believes 
it is related to a rash that developed on her back in 
December 1995 while she was in service.  Service treatment 
records reflect that she had a rash on her back in December 
1995 and that this rash was suspected to be due to herpes 
zoster or possibly early tinea of the smooth skin.  She 
testified that she gets periodic flare-ups of this scar.  The 
Board believes that an examination is warranted in order to 
determine the etiology of any current scar or rash on the 
Veteran's back.

With respect to the hemorrhoids claim, the Board notes that 
the Veteran was believed to have rectal fissures in April 
1990 and March 1994.  At her December 2009 hearing, the 
Veteran testified that this disability began following 
childbirth approximately a year or year and a half following 
her entrance into service.  She also testified that she 
sought treatment in service because she bled when she would 
go to the bathroom, and she stated that still has this 
problem.  

The Board notes that the June 2007 QTC examination report 
states that a rectal examination showed no hemorrhoids and 
was within normal limits.  The Board notes, however, that 
there is no indication that this examination was thorough 
enough to uncover the presence of any rectal fissures.  
Considering that the Veteran's hemorrhoids claim had not been 
included in the VA examination request, and in light of the 
Veteran's credible testimony regarding continued 
symptomatology, the Board finds that a remand is required in 
order to determine whether the Veteran has a diagnosed 
disability of the rectum and whether such disability is 
related to her in-service rectal fissures. 

Finally, the Board must remand the gastrointestinal 
disability claim to the RO for a VA examination and etiology 
opinion.  The Veteran's September 2006 separation physical 
examination report notes a diagnosis of chronic 
gastrointestinal reflux disease (GERD), and the Board notes 
that no VA examination has been conducted with respect to 
this claim.  Therefore, a remand for such an examination is 
warranted.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a 
VA examination to determine whether any 
current scar or rash on the back was 
incurred in or aggravated by the Veteran's 
military service.  The claims folders must 
be thoroughly reviewed by the examiner in 
connection with the examination, and a 
complete history should be elicited 
directly from the Veteran.  Any tests and 
studies deemed necessary by the examiner 
should be conducted.  All findings should 
be reported in detail.  

The examiner should diagnose any pertinent 
pathology found.  As to any disability 
identified on examination, the VA examiner 
should express an opinion as to whether it 
is at least as likely as not (50 percent 
probability or more) that any current skin 
disability of the back was incurred or 
aggravated as a result of the Veteran's 
military service.  Any opinion expressed 
must be accompanied by a complete 
rationale.

2.  Arrange for the Veteran to undergo a 
VA examination to determine whether any 
current rectal disability was incurred in 
or aggravated by the Veteran's military 
service.  The claims folders must be 
thoroughly reviewed by the examiner in 
connection with the examination, and a 
complete history should be elicited 
directly from the Veteran.  Any tests and 
studies deemed necessary by the examiner 
should be conducted.  All findings should 
be reported in detail.  

The examiner should diagnose any pertinent 
pathology found, including determining 
whether or not the Veteran may be 
diagnosed with hemorrhoids or a rectal 
fissure.  As to any relevant disability 
identified on examination, the VA examiner 
should express an opinion as to whether it 
is at least as likely as not (50 percent 
probability or more) that any such 
disability was incurred or aggravated as a 
result of the Veteran's military service.  
Any opinion expressed must be accompanied 
by a complete rationale.

3.  Arrange for the Veteran to undergo a 
VA examination to determine whether any 
current gastrointestinal disability was 
incurred in or aggravated by the Veteran's 
military service.  The claims folders must 
be thoroughly reviewed by the examiner in 
connection with the examination, and a 
complete history should be elicited 
directly from the Veteran.  Any tests and 
studies deemed necessary by the examiner 
should be conducted.  All findings should 
be reported in detail.  

The examiner should diagnose any pertinent 
pathology found, including determining 
whether GERD may be diagnosed.  As to any 
gastrointestinal disability identified on 
examination, the VA examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any such 
disability was incurred or aggravated as a 
result of the Veteran's military service.  
Any opinion expressed must be accompanied 
by a complete rationale.

4.  After the development requested above 
has been completed, again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


